DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the driving circuit being located in a peripheral area outside the display area, each of the plurality of wirings comprising a plurality of branches protruding from corresponding ones of the plurality of wirings in a direction perpendicular to an extension direction of the corresponding ones of the plurality of wirings, and end portions of each of the plurality of branches having an oblique shape inclined from the extension direction of the wiring in a plan view.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 13 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a sensing electrode located on the plurality of wirings, each of the plurality of wirings comprising a plurality of branches protruding from corresponding ones of the plurality of wirings in a direction perpendicular to an -4- 117389980.2Appin No. 16/935,657 Amdt date May 31, 2022 Reply to Office action of March 14, 2022 extension direction of the corresponding ones of the plurality of wirings, the plurality of branches comprising a plurality of pairs of branches, each of the pairs comprising two branches extending in a same line and protruding toward each other from two adjacent wirings of the plurality of wirings, and the sensing electrode overlapping a plurality of end portions of the plurality of branches of the plurality of wirings, the end portions of the two branches of each of the pairs of branches facing each other and being spaced apart from each other.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-12 and 14-21 depend from claim 1 or 13 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895